 In the Matter Of SOUTHERN WOOD PRESERVING COMPANYandDISTRICT50,UNITED MINE WORKERS OF AMERICA, C. I. O.Case No. C-00,09.-Decided October 31, 19/.9Jurisdiction:lumber processing industry.Unfair Labor PracticesInterference,Restraint, and Coercion:disparagement, coercion, and executionof union-shop contract with rival union not having majority.Discrimination:discharge of employee because of union activity.Remedial Orders:reinstatement and back pay awarded employee discriminatedagainst.Mr. Alexander E. Wilson, Jr.,andMr. Dan M. Byrd, Jr.,for theBoard.Mr. Grover Middlebrooks,of Atlanta, Ga., for the respondent.Mr. N. B. Maxwell,of Birmingham, Ala., for the Union.Mr. Raymond J. Heilman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASE0Upon an amended charge duly filed by District 50, United MineWorkers of America, affiliated with the Congress of IndustrialOrganizations, herein called the Union, the National Labor Rela-tions Board, herein called the Board, by the Regional Director fortheTenth Region (Atlanta, Georgia), issued its complaint datedApril 28, 1942, against Southern Wood Preserving Company, EastPoint,Georgia, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1) and(3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint,together with notice of hearing thereon, were duly served upon therespondent and the Union.The complaint alleged in substance that the respondent: (1) onor about October 2, 1941, discharged and thereafter refused to re-employ Otis Turner because he bad joined and assisted the Unionand engaged in concerted activities in its behalf; (2) since Septem-ber 1, 1941, warned and threatened its employees not to become45 N L. R. B, No. 40.230 SOUTHERN WOOD PRESERVING COMPANY231members of the Union and to withdraw from membership therein,promised them better jobs or higher wages if they refused to jointheUnion, threatened to discharge the leaders of the Union, andmade statements derogatory to the Union, its leaders, and represent-atives ; and (3) by the foregoing conduct, interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.Thereafter, on May 11, 1942, the respondentfiled its answer, denying that it had engaged in the alleged unfairlabor practices.Pursuant to notice, a hearing was held on May 11 and 12, 1942,at Atlanta, Georgia, before Josef L. Hektoen, the Trial Examinerduly designated by the Chief Trial Examiner.The Board andthe respondent were represented by counsel and the Union by a rep-resentative.All parties participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded all parties.At the close of the Board's case, counsel for the Board moved to amendthe complaint to conform to the proof.The Trial Examiner grantedthismotion without objection.During the course of the hearing,the Trial Examiner made rulings upon other motions and uponobjections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On June 13, 1942; the Trial Examiner issued his IntermediateReport, copies of which were duly served on the parties.He foundthat the respondent had engaged in unfair labor practices affectingcommerce, within the meaning of Section 8 (1) and (3) and` Section2 (6) and (7) of the Act, and recommended that the respondentcease and desist therefrom and take certain affirmative action toeffectuate the policies of the Act, including the reinstatement withback pay of Otis Turner.The respondent, on July 26, 1942, filed exceptions to the Inter-mediate Report and a supporting brief.Oral argument before theBoard was not requested by either the respondent or the Union.The Board has considered the respondent's exceptions and its briefand, insofar as the exceptions are inconsistent with the findings,conclusions, and order set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSouthern Wood Preserving Company is a Georgia corporation en-gaged in the processing of lumber and lumber products.Its prin- 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDcipal office and place of business is at East Point, Georgia. It alsooperates plants at Macon, Georgia, and Chattanooga, Tennessee.Thisproceeding is concerned solely with the East Point, Georgia, plant.Approximately 50 percent of the raw materials used by the respondentare obtained from States other than Georgia.During a normal busi-ness year, the gross sales of the East Point plant ainount to ap-proximately $1,735,000.Ninety percent of the respondent's finishedproducts are shipped to points in other States.The respondentconcedes that, for the purpose of this proceeding, it is engaged ininterstate commerce, within the meaning of the Act.H. THE ORGANIZAIIONINVOLVEDDistrict 50, United Mine Workers of America, is a labor organizationadmittingtomembership employees of the respondent at its EastPoint, Georgia,plant.III.TIIE UNFAIR LABOR PRACTICESA. Background of labor activitiesOn October 11, 1939, and July 15,' 1940, the respondent and Inter-national Union of Operating Engineers, affiliated with the Ameri-can Federation of Labor, herein called the, Engineers, entered intocollective bargaining contracts covering the respondent's skilled andcolored employees, respectively.The latter contract provided thatit should remain in effect until October 11, 1941.The first contractwas superseded on October 14, 1940, by one which covered the whiteemployees.All the contracts provided that they should be renewedfor additional periods of 1 year from their expiration unless eitherparty should notify the other to the contrary in writing at least 30days prior to their respective expiration dates.All provided for aunion shop and check-off of clues.In September 1941, the Union conducted a membership driveamong the respondent's employees at East Point, and, on September17, it informed the respondent by telegram that it represented amajority of the employees.The respondent requested "factual evi-dence" of the claim of majority representation and, on September18, the Union filed with the Board a petition for investigation andcertification of representatives.On September 29, after notice of theUnion's claim of majority representation and while the petition forcertification was pending before the Board, the respondent renewedits contracts with the Engineers by entering into a single agreementcovering white and colored employees.At the request of the Engineers, the respondent had closed itsplant for 2 or 3 hours in order to have its employees attend a meet- SOUTHERN,WOOD PRESERVING COMPANY233ing of the Engineers at which the contract which was then undernegotiation was to be voted upon.The respondent also furnisheda truck to transport the employees to the meeting hall.Further-more, employeeChildstestified that Foreman McCarty advised himand other employees to attend the meeting if they wanted to keeptheir jobs and that ForemanGeorge and employeeMcGourik, a mem-ber of the Engineers'committee, advised, him to the same effect.George denied having,thus advisedChilds.NeitherMcCarty norMcGourik testified.We credit the testimony of Childs and do notattach credence to George's denial.The respondent'sattitude toward the Union at this time wasinarkedlydifferent.According to the uncontradicted testimony ofemployeeWillis,who was active in the Union,Foreman McCarty,apparently referring to the fact thatcardsand stickers of the Unionhad beenposted around the plant,remarked to Willis sometime inSeptember 1941 that"if the foolishnessdid notstop" somethingwould have to be done about it.About October 2,1941,the Union delivered to the respondent itpetitiondatedSeptember 28, 1941, apparently signed by 166 em-ployees,requesting that the respondent cease collecting dues for theEngineersfrom the pay of thosesigning,since the Engineers no longerrepresented a majority of the employees.The petition was accom-panied by it letter from the Regional Director of the Congress ofIndustrial Organizations, asking that until the matter of representa-tion of the respondent's employees was authoritatively determined,the respondentdeduct nofurther clues from the pay of those whosigned the petition and "who have affiliated themselves with ourUnion."On October 29, 1941, it hearing was conducted by the Board on theUnion's petition for investigation and certification.On November19, 1941, pursuant to its contractwith theEngineers and at the latter'srequest, the respondentdischarged19 employees because they hadceased to be members of the Engineers.The 19 employees'were sub-sequently declared eligible to vote in the election ordered by theBoardin the proceeding on the Union's petition.On December 29,1941, the election was held, and resulted in a majority for the Union.,On December 30, 1941, the respondent reinstated the 19 dischargedemployees with back pay and, on January 19, 1942, entered into itunion shop contract with the Unioncoveringthe East Point em-ployees.This contract remains in effect.'On November28, 1941,the Board issued a Decision and Direction of Election in therepresentation proceeding(37 N L It R25) and,thereafter,on December 18, 194], aSupplemental Decision and Amendment to the Decision and Direction of Election(di N L.1:It31) andon Junuuv27, 1942,the Union was certified by the Boaid a^ the exelu^neicpresentative of the respondent'sEast Point employees(38 N L It B (317) 234DECISIONS ' OF NATIONAL LABOR RELATIONS BOARDB. The dischargeOtis Turner was employed by the respondent as a pole brander onAugust 15, 1936, at 25 cents per hour.Thereafter, his rate of paywas increased to 50 cents per hour.Later he became a pole checker.Early in the summer of 1940, he was assigned by SuperintendentSullivan to the position of "black line checker," 2 with greater respon-sibility than he had had previously and, as Sullivan testified, with theexpectation that he would eventually be made a foreman.In September 1941, at' the instance of Turner, the latter, togetherwith four other employees of the respondent, i. e., Luther J. Turner,and employees Harbin, Willis, and Smoke, attended a special meetingof the union employees of the respondent's Chattanooga plant andobtained information concerning the terms of a contract which theUnion had for the employees of that plant. The contract providedfor higher wages in some departments at Chattanooga than were be-ing paid at East Point. Immediately after this trip, pursuant toarrangements made with Turner, a group of Chattanooga employeesvisited East Point and explained to the respondent's employees therethe details of their employment relationship with the respondent atChattanooga.Subsequently, an intensive campaign was carried onto organize the East Point employees for-the Union. In this cam-paign, Otis Turner was the outstanding leader.Turner spent muchtime during the lunch hour and after working hours in September1941 soliciting members for the Union.He estimated that he hadsigned up some 150 to 200 employees. In addition, he circulated thepetition which the Union presented to the respondent on or aboutOctober 2, stating that the Engineers no longer represented a major-ity and requesting the cessation of the check-off under the contractwith the Engineers.On October 4, 1941, about 2 days after thepetition had been received by the respondent, Turner was discharged.-Turner's credible testimony concerning his discharge and the eventswhich followed was not contradicted and is as follows : On October 4,1941, Sullivan informed him that he had made a'shipping mistake andthat he had to be discharged.Turner expressed regret, offered torepay whatever expense the mistake had cost the respondent, and prom-ised to try his best to avoid further mistakes if he were given anotherchance.Sullivan, however, persisted in his decision.After his dis-charge, Turner, with the assistance of Gilman and Maxwell, both ofthe Congress of Industrial Organizations, made several unsuccessful2In this position,his duties included mainly the direction of the loading of outgoingshipments.He also took quarterly inventories of materials ordinarily ; he did not takesuch an inventory in September 1941, when, according to the evidence, the work of ship-ping was very heavy. The term "black line" is used at the East Point plant to designatethe locality in which shipments are loaded. SOUTHERN WOOD PRESERVING COMPANY235requests of the respondent's president that he be reinstated.Within aweek after his discharge, Ashbar, an inspector employed by the ForestProducts Inspection Company in the respondent's yard at East Point,asked Turner by telephone whether he would care to do some "extra"work for him.When Turner replied in the affirmative, Ashbar toldTurner to meet him at the respondent's office the next morning.OnTurner's arrival at the respondent's office, he observed Ashbar talkingwith Sullivan.Ashbar then called Turner into an office and asked himto wait there.On Ashbar's return, he told Turner that he had notknown earlier that Turner was "messed up in any labor trouble" andthat he could not employ him.The respondent, in its answer, alleged that it had discharged OtisTurner "because he was an inefficient and careless shipping clerk, inthat he made mistakes which were annoying, troublesome, and ex-pensive to respondent and respondent's customers."SuperintendentSullivan testified that the reason for Turner's discharge was "generalinefficiency," explaining that early in 1941 there was a "let-down" inTurner's work and that he had repeatedly made shipping mistakes,the last of which occurred on October 2, 1941.There is no dispute that Turner made three shipping mistakes, occur-ring respectively on June 25 and 26, and October 2, 1941. The threeshipments in question were made to the same purchaser. It is -ap-parent that these errors caused but slight expense to the respondent.The first incorrect shipment was accepted by the purchaser and re-shipped by it to a warehouse it owned.The respondent reimbursedthe purchaser for the expense of the reshipment, the amount of whichthe record does not show.The second incorrect shipment also wasaccepted by the purchaser, which then ordered an additional quantityof the kind of materials which had been incorrectly shipped.Theshipment of October 2 was intercepted at the Atlanta freight depot andbrought back to the East Point plant by truck at a hauling charge of$1, and a replacement shipment was made. It does not appear that thebusiness relations between the respondent and its customer were affectedin consequence of these errors.Sullivan was unable at the hearing to specify dates or other detailsof the additional mistakes which he claimed Turner had made.Withrespect to Turner's mistakes of June 25 and 26, Sullivan testified that,after learning of them, he warned Turner that if he could not handleshipments accurately, some one who could would be put in charge ofshipping, and that on July 26 he and Deiters, plant manager, toldNixon, the local representative of the Engineers, that Turner hadcarelessly made two mistakes in 2 days and had not kept the men underhim working properly and that "the thing had come to a head." Deiterstestified to the same effect concerning the alleged conference of July 26, 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDadding that he and Sullivan told Nixon that Turner was incompetentand that they wanted to discharge him, but that, at Nixon's request, heand Sullivan agreed to give 't'urner another chance.Nixon testifiedto the same effect as Deiters and also that he informed Turner thatDeiters and Sullivan had agreed to give him another chance.Turnerdenied that he had ever had a conversation with Nixon.Turner testified that Sullivan informed him for the first time inJune 1941, that he had made a shipping error, that he did not specifyThe nature of the error and that he told hint not to feel badly aboutit.Turner testified also that Sullivan told him on this occasion thathe was domg a "darned good job" in sending out as much materialas he had.According to Turner no mention was subsequently madeto him by Sullivan of any other errors until October 4, when Sullivantold him that he was being discharged for having made a shippingmistake.Turner explained at the hearing that, during the periodin which the mistakes had occurred, he supervised from 15 to 25 ship-iiieuts a day and frequently worked as late as midnight or 1 a. m.,although his prescribed working hours were from 7 a. m. to 3: 30 p. m.Sullivan admitted that Turner worked without assistance in hissupervision of shipping and that in September 1941, when shippingcomprised 99 percent of Turner's work, he was on duty from 50 to60 hours per week, although his regular workweek was one of 40lours.Willis, a former employee of the respondent, testified that in Sep-tember 1941, at a meeting attended by Deiters and Sullivan, repre-senting the respondent, and by Luther J. Turner and himself, Ismembers of the shop committee of the Engineers. he requested an in-crease of pay for Turner and that Sullivan replied that Turner wasa '`damn good man" but that "lie wanted him to work up to wherethe job would pay more befcre he gave him - raise." Luther J.Turner corroborated Willis' testimony and added that, immediatelyafter the meeting, Sullivan, in a private conversation, repeated to hunin substance the statements he had made to Willis concerning OtisTurner.Sullivan `did not deny the testimony of Willis and LutherJ.Turner.Deiters testified that the Engineers had tried to obtainpay increases for all employees but that Otis Turner 'had not beensingled out or mentioned by name at the meeting.We accept thetestimony of Willis and Luther J. Turner. as did the Trial Examiner.We do not credit the testimony of Sullivan that he warned Turnerabout his June mistakes, for, as already indicated, little expense tothe respondent was involved and Sullivan admitted that Turner ha dbeen working unusually long hours during that period.Moreover,had Sullivan contemplated Turner's discharge for these errors, liewould not 3 months later have characterized Turner to a committee SOUTHERN WOOD PRESERVING COMPANY237of the Engineers as a "damn good man." For the same reasons, wedo not believe that at a conference held on July 26 Sullivan andDeiters informed Nixon of their decision to discharge Turner for hisJune errors but that, at Nixon's request, they agreed to give himanother chance.In rejecting as incredible the testimony of Sullivan,Deiters, and Nixon as to the July 26 conference, we note also that aperiod of a month had elapsed between the date of the June errorsand the date of the conference, that the testimony of Sullivan andDeiters is not substantially similar, and that Nixon, as the local rep-resentative of the Engineers, was hostile to Turner because of hisefforts to establish the Union as a serious rival to the Engineers."We believe Turner's testimony that Sullivan did not warn him abouthis errors prior to his discharge and that Nixon never transmitted tohim any warning on or after July 26.We find, as did the TrialExaminer, that the respondent did not regard as serious, and indeedoverlooked, the errors committed by Turner in June.With respect to the shipping mistake of October 2, we find, fromthe evidence already considered, that it did not alone or togetherwith his previous mistakes constitute the basis for his discharge.The respondent asserted at the hearing,'but not in its answer, as auadditional ground for the discharge, that Turner had violated therespondent's rule prohibiting smoking and had permitted similarinfractions by the men under him.We find this contention to be with-out validity as there is substantial evidence that no violation was com-mitted by Turner himself, or permitted by him, and because Superin-tendent Sullivan admitted that he had no intention of discharginganyone for violating the rule against smoking and that he had notin fact discharged Turner for such violation.The hostility of the respondent to the Union and its favoritismtoward the Engineers are apparent from the execution of a new union-shop contract with the Engineers in, the face of the Union's claim ofmajority representation, and while the petition for investigationand certificai;ion of representatives was pending before the Board,from the fact that it provided transportation and compelled its em-ployees, by threats of dismissal, to attend a meeting of the Engineersto vote on the said contract, and from the statements of disapprovalmade by Foreman McCarty of the Union's efforts to organize theemployees.Turner had initiated, organized, and successfully led thecampaign of the Union in opposition to the Engineers and had cir-culated the petition, presented to the respondent approximately 2days before his discharge, in which the Union claimed majority rep-8The hostility of the Engineers is apparent from the uncontradicted testimony of Fore-man 1arlow that he heard PrestonSimon, a memberof the Engineers Committee, declarethat if the "A. F. L. Unionwould fire Turner,"he,Simon, could handle the negroemployees. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDresentation and requested cessation of the check-off under the contractwith the Engineers.Moreover, immediately after a conversation with Sullivan, Ashbarsuddenly changed his decision to employ Turner, explaining that hehad not known earlier that Turner had been "messed up in any labortrouble."We find, consequently, as did the Trial Examiner, that the respond-ent, by discharging Otis Turner, discriminated in regard to his hireand tenure of employment, thereby discouraging membership in theUnion and interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act.We find further that the respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act by disparaging the Union's efforts, by persuadingand compelling its employees to attend a meeting of the Engineers atwhich the new union-shop contract was to be voted on, thereby ac-cording support to the Engineers, and thereafter and under thesecircumstances by entering into a new union-shop contract with theEngineers while the Union's petition for investigation and certificationwas pending before the Board.IT.THE EFFECT OF TILE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom and totake certain affirmative action which we deem necessary to effectuatethe policies of the Act.We have found that the respondent discharged Otis Turner be-cause of his activity in behalf of the Union. To effectuate thepolicies of the Act, we shall order the respondent to offer Otis Turnerimmediate and full rein'statement to his former or substantiallyequivalent position, without prejudice to his seniority and otherrights and privileges and to make him whole for any loss of pay hemay have suffered by reason of the respondent's discrimination bypaying to him' a sum of money equal to the amount he would normallyhave earned as wages from the date ' of his' discharge to"`the date of SOUTHERN WOOD PRESERVING COMPANY239the offer of reinstatement, less his net earnings 4 during such period.Upon the basis of the above findings of fact, and upon the entire -CONCLUSIONS OF LAW1.District 50, United Mine Workers of America, is a labor organ-ization, within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Otis Turner, and thereby discouraging membership in theUnion, the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor prac-tices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent,SouthernWood Preserving Company, East Point,Georgia, and its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in District 50, United Mine Work-ers of America, or any other labor organization of its employees,by discharging or refusing to reinstate any of its employees or inany other manner discriminating in regard to their hire and tenureof employment or any term or condition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise bf their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.4By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere. SeeMatterofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union,Local 2590,8 N L R B 440.Moniesreceived for work peiforined upon Federal, State, county, municipal, or other work-reliefprojects shall be considered as eainingsSeeRepublic Steel Corporation v. N. L It. B.,311 U. S. 7. 240DECISIONS 'OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the Board findswill effectuate the policies of the pct: '(a)Offer to Otis Turner immediate and full rcinstatenient to hisformer or substantially equivalent position, without prejudice to hisseniority and other rights and privileges;(b)Make whole Otis Turner by payment to him of a stud of moneyequal to the amount he would normally have earned as wages fromthe date of his discharge to the date of the offer of reinstatement,less his net earnings 'during such period;(c)Post immediately in conspicuous places in its East Point,Georgia, plant, and maintain for a period of at least sixty (60) con-secutive days from the date of posting, notices to its employees stat-ing (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a) and (b)of this Order; (2) that the respondent will take the afirmati%e actionset forth in paragraphs 2 (a) and (b) of this Order; and (3) thatits employees are free to become or remain members of District 50,United Mine Workers of America, and that the respondent will notdiscriminate against any employee because of membership or ac-tivity in that organization;(d)Notify the Regional Director for the Tenth Region, in writ-ing, within ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.MR.WDr. M. LEisERSON took no part in the consideration of theabove Decision and Order.